Citation Nr: 0324505	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a back disability.  



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO, which denied 
service connection for chronic low back pain and 
osteoarthritis of the spine.  

The Board notes that the veteran has also raised a claim of 
service connection for post-traumatic stress disorder (PTSD).  
In three rating decisions, the RO denied service connection 
for PTSD, most recently in March 2003.  

As the veteran has not filed a Notice of Disagreement with 
these decisions (see 38 C.F.R. § 20.201), that matter is not 
in appellate status and will not be addressed by the Board in 
this decision.  



FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently 
suffers from chronic low back and neck pain diagnosed as 
multi-level degenerative disc disease of the cervical and 
lumbar spine, cervical and lumbar spinal stenosis and 
spondylolisthesis in the lumbar spine.  

2.  The veteran did not manifest a back disorder in service 
or for many years thereafter.  

3.  The current back disability is not shown to have due to 
any event in the veteran's military service.  



CONCLUSION OF LAW

The veteran's back disability is not due to disease or injury 
that was incurred in or aggravated by service; nor may any 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1965 to May 1969.  

The service medical records do not show any complaints, 
clinical findings or diagnosis of a back disorder.  

There were no abnormalities of the veteran's musculoskeletal 
system, to include the spine, on a July 1965 physical 
examination for enlistment purposes, on a June 1966 physical 
examination for separation purposes, on a May 1967 physical 
examination for voluntary induction purposes, or on a May 
1969 physical examination for separation purposes.  

In the May 1969 Report of Medical History, the veteran 
expressly denied having had "back trouble of any kind" and 
rated his present health condition as excellent.  

The medical records from Stephen Seltzer, M.D., beginning in 
January 2000, indicate that the veteran initially sought 
treatment for low back pain.  Dr. Seltzer subsequently 
diagnosed the veteran with ongoing low back pain from 
degenerative disc disease, spondylolisthesis and lumbar 
radiculopathy.  

The VA hospital records, dated from July 2001 to September 
2001, show that the veteran was admitted on two different 
occasions for reasons other than his spine.  Discharge 
summaries reflect that the veteran had chronic low back pain 
and osteoarthritis of the spine.  

In August 2001, the RO received the veteran's claim of 
service connection for lower back disability as well as neck 
and upper back disabilities. The veteran indicated in his 
claim that he had five broken bones in his lower back and 
that his disability started off and on in 1970.  

The private MRI's of the lumbar and cervical spine in January 
2002 showed multi-level degenerative disc disease most 
pronounced at L5-S1 level, Grade I spondylolisthesis at the 
L5-S1 level, multi-level degenerative disc disease most 
pronounced at C5-6 and C6-7, hard disc herniation and/or 
calcified  posterior longitudinal ligament C2-3 and C3-4 
levels resulting in mild to moderate canal stenosis with cord 
flattening, and degenerative spondylosis with small central 
disc herniation C5-6 and C6-7 resulting in mild to moderate 
canal stenosis with mild cord flattening.  

The private records from Dr. Seltzer, dated from January 2002 
through September 2002, indicate that the veteran was 
variously diagnosed with chronic low back pain with lumbar 
spinal stenosis and spondylolisthesis, chronic cervalgia, and 
multi-level cervical and lumbar disc disease.  

At an October 2002 hearing at the RO before a local hearing 
officer, the veteran testified that his back hurt a couple of 
times during service and sought treatment once at the 
dispensary during basic training, where he was given pain and 
other medication; that there were no X-ray studies taken of 
his spine during service; that after service he worked in 
construction for a number of years and then in steel 
erection; that more recently he sought treatment for his 
spine after his leg went numb while walking in a store; and 
that a subsequent MRI of the spine showed deterioration in 
his bones.  

The VA outpatient records, dated from October 2002 through 
March 2003, reflect the veteran's ongoing complaints of 
having chronic neck and back pain.  During this time, the 
veteran was treated with various pain medication regimes and 
diagnosed with degenerative joint disease.  



II.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law on November 9, 2000, prior 
to receipt of the veteran's claim.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on claimant's behalf.  

The claims file shows that, through its discussions in the 
Rating Decision in February 2002, Statement of the Case in 
July 2002, Supplemental Statements of the Case in October 
2002 and February 2003, and in letters dated August 2001 and 
November 2001 to the veteran, the RO notified him of the 
evidence needed to substantiate his claim.  

The August 2001 RO letter also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
VA would procure.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  In that regard, the Board notes 
that, in September 2001, the RO sought private medical 
records from Dr. Seltzer, Dr. Dobson, and VA.  

In November 2001, the RO notified the veteran that the 
requested records from Drs. Seltzer and Dobson had still not 
been received and that a second request was being sent.  

Moreover, the RO asked the veteran to assist VA by contacting 
Drs. Dobson and Seltzer and requesting that they respond to 
the RO's request for records.  The records were subsequently 
received from Dr. Seltzer, but not from Dr. Dobson.  

In the July 2002 Statement of the Case, the RO informed the 
veteran of the evidence received and considered, which did 
not include any records from Dr. Dobson.  

Additionally, the RO provided the veteran with the 
opportunity for a hearing at the RO in October 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In that regard, the Board notes that the record does not 
contain an opinion concerning the etiology of the veteran's 
claimed back disorder and that the veteran has not been 
afforded a VA examination.  Nevertheless, it is the Board's 
opinion that further delay of this case to obtain an 
examination and opinion would be pointless, because there is 
no "reasonable possibility" that such assistance would aid 
the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The RO has obtained all available medical treatment records 
of the veteran, and there is no objective evidence of 
problems relating to the claimed disability until more than 
30 years after separation from service.  Indeed, the veteran 
reported in his original claim in August 2001 that he did not 
seek medical attention for a back disability until 1999.  

Moreover, the veteran's testimony of treatment at the 
dispensary for back pain while at basic training was not 
substantiated by the service medical record or by subsequent 
physical examinations during service.  

In fact, there is no medical evidence whatsoever of a back 
problem during service.  In the judgment of the Board, an 
opinion from a physician relating the onset of the veteran's 
current back disability to service over 30 years ago would be 
purely speculative and have no persuasive value.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran claims service connection for a back disability.  
He contends that he experienced back pain while completing 
basic training; however, the service medical record is devoid 
of any reference to treatment for back pain.  

A careful review of all medical records indicates that the 
veteran was initially seen in January 2000 with complaints of 
low back pain.  Thereafter, further evaluation and testing by 
his private doctor revealed cervical and lumbar spine 
disabilities, diagnosed as multi-level degenerative disc 
disease of the cervical and lumbar spine, cervical and lumbar 
spinal stenosis, and spondylolisthesis in the lumbar spine.  

The medical evidence on review does not show that the veteran 
developed back pain or any other back disorder in service or 
for many years thereafter.  The service medical records do 
not show treatment for back pain, as he claims.  In fact, on 
his separation examination the veteran expressly denied 
"back problems of any kind," and rated his present health 
condition as excellent.  At the time of his discharge in 
1969, physical examination of his spine and musculoskeletal 
system were normal.  

The post-service medical evidence shows that the veteran was 
first treated for back pain in January 2000, over 30 years 
after his discharge from service.  There is no competent 
evidence in the record showing that his current back 
disability is related to an injury or other event in his 
period of service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the benefit of the doubt doctrine does not apply in 
this case, and the claim of service connection for a back 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for a back disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



